 



1

EXHIBIT 10.40

Lease Agreement Number ST053006

 

 

LEASE AGREEMENT

 

This Lease Agreement, dated May 30, 2006, by and between FARNAM STREET
FINANCIAL, INC. (the "Lessor") with an office located at 240 Pondview Plaza,
5850 Opus Parkway, Minnetonka, MN 55343 and STAAR SURGICAL COMPANY (the
"Lessee") with an office located at 1911 Walker Avenue, Monrovia, CA 91016.

 

Lessor hereby leases or grants to the Lessee the right to use and Lessee hereby
rents and accepts the right to use the equipment listed by serial number and
related services, and software and related services on the Lease Schedule(s)
attached hereto or incorporated herein by reference from time to time
(collectively, the equipment, software and services are the "Equipment"),
subject to the terms and conditions hereof, as supplemented with respect to each
item of Equipment by the terms and conditions set forth in the appropriate Lease
Schedule. The term "Lease Agreement" shall include this Lease Agreement and the
various Lease Schedule(s) identifying each item of Equipment or the appropriate
Lease Schedule(s) identifying one or more particular items of Equipment.

 

1.       TERM: This Lease Agreement is effective from the date it is executed by
both parties. The term of this Lease Agreement, as to all Equipment designated
on any particular Lease Schedule, shall commence on the Installation Date for
all Equipment on such Lease Schedule and shall continue for an initial period
ending that number of months from the Commencement Date as set forth in such
Lease Schedule (the “Initial Term”) and shall continue from year to year
thereafter until terminated. The term of this Lease Agreement as to all
Equipment designated on any particular Lease Schedule may be terminated without
cause at the end of the Initial Term or any year thereafter by either party
mailing written notice of its termination to the other party not less than
one-hundred twenty (120) days prior to such termination date.

 

2.       COMMENCEMENT DATE: The Installation Date for each item of Equipment
shall be the day said item of Equipment is installed at the Location of
Installation, ready for use, and accepted in writing by the Lessee. The
Commencement Date for any Lease Schedule is the first of the month following
installation of all the Equipment on the Lease Schedule, unless the latest
Installation Date for any Equipment on the Lease Schedule falls on the first day
of the month, in which case that is the Commencement Date. The Lessee agrees to
complete, execute and deliver a Certificate(s) of Acceptance to Lessor upon
installation of the Equipment.

 

3.       LEASE CHARGE: The lease charges for the Equipment leased pursuant to
this Lease Agreement shall be the aggregate “Monthly Lease Charge(s)” as set
forth on each and every Lease Schedule executed pursuant hereto (the aggregate
“Monthly Lease Charge(s)” are the “Lease Charges”). Lessee agrees to pay to
Lessor the Lease Charges in accordance with the Lease Schedule(s), and the
payments shall be made at Lessor's address indicated thereon. The Lease Charges
shall be paid by Lessee monthly in advance with the first full month's payment
due on the Commencement Date. If the Installation Date does not fall on the
first day of a month, the Lease Charge for the period from the Installation Date
to the Commencement Date shall be an amount equal to the “Monthly Lease Charge”
divided by thirty (30) and multiplied by the number of days from and including
the Installation Date to the Commencement Date and such amount shall be due and
payable upon receipt of an invoice from Lessor. Charges for taxes made in
accordance with Section 4 and charges made under any other provision of this
Lease Agreement and payable by Lessee shall be paid to Lessor at Lessor's
address specified on the Lease Schedule(s) on the date specified in invoices
delivered to Lessee. If payment, as specified above, is not received by Lessor
on the due date, Lessee agrees to and shall, to the extent permitted by law, pay
on demand, as a late charge, an amount equal to one and one-half percent (1½%),
or the maximum percentage allowed by law if less, of the amount past due (“Late
Charges”). Late Charges shall be charged and added to any past due amount on the
date such payment is due and every thirty (30) days thereafter until all past
due amounts are paid in full to Lessor.

 

4.       TAXES: In addition to the Lease Charges set forth in Section 3, the
Lessee shall reimburse Lessor for all license or registration fees, assessments,
sales and use taxes, rental taxes, gross receipts taxes, personal property taxes
and other taxes now or hereafter imposed by any government, agency, province or
otherwise upon the Equipment, the Lease Charges or upon the ownership, leasing,
renting, purchase, possession or use of the Equipment, whether the same be
assessed to Lessor or Lessee (the “Taxes”). Lessor shall file all property tax
returns and pay all Taxes when due. Lessee, upon notice to Lessor, may, in
Lessee's own name, contest or protest any Taxes, and Lessor shall honor any such
notice except when in Lessor's sole opinion such contest is futile or will cause
a levy or lien to arise on the Equipment or cloud Lessor's title thereto. Lessee
shall, in addition, be responsible to Lessor for the payment and discharge of
any penalties or interest as a result of Lessee’s actions or inactions. Nothing
herein shall be construed to require Lessee to be responsible for any federal or
state taxes or payments in lieu thereof, imposed upon or measured by the net
income of Lessor, or state franchise taxes of Lessor, or except as provided
hereinabove, any penalties or interest resulting from Lessor's failure to timely
remit such tax payments.

 

5.       DELIVERY AND FREIGHT COSTS: Lessee shall accept delivery of the
Equipment and allow the Equipment to be installed within seven (7) days after
delivery.

All transportation charges upon the Equipment for delivery to Lessee's
designated Location of Installation are to be paid by Lessee. All rigging,
drayage charges, structural alterations, rental of heavy equipment and/or other
expense necessary to place the Equipment at the Location of Installation are to
be promptly paid by Lessee.

 

6.       INSTALLATION: Lessee agrees to pay for the actual installation of the
Equipment at Lessee's site. Lessee shall make available and agrees to pay for
all costs associated with providing a suitable place of installation and
necessary electrical power, outlets and air conditioning required for operating
the Equipment as defined in the Equipment manufacturer's installation manual or
instructions. All supplies consumed or required by the Equipment shall be
furnished and paid for by Lessee.

 



 

 

 

7.       RETURN TO LESSOR: On the day following the last day of the lease term
associated with a Lease Schedule (the “Return Date”), Lessee shall cause and pay
for all the Equipment (by serial number where serialized) on that Lease Schedule
to be deinstalled, packed using the manufacturer’s original packing materials
and shipped to a location designated in writing by Lessor (the “Return
Location”). If all the Equipment on the applicable Lease Schedule is not at the
Return Location within ten (10) days of the Return Date, or Lessee fails to
deinstall and ship all the Equipment on the Return Date, then any written notice
of termination delivered by Lessee shall become void, and the Lease Schedule
shall continue in accordance with this Lease Agreement. Irrespective of any
other provision hereof, Lessee will bear the risk of damage from fire, the
elements or otherwise until delivery of the Equipment to the Return Location. At
such time as the Equipment is delivered to the Lessor at the Return Location,
the Equipment will be at the risk of Lessor.

 

8.       MAINTENANCE: Lessee, at its sole expense, shall maintain the Equipment
in good working order and condition. Lessee shall enter into, pay for and
maintain in force during the entire term of any Lease Schedule, a maintenance
agreement, if reasonably available, with the original manufacturer of the
Equipment, or an equivalent supplier of maintenance services, providing for
continuous uninterrupted maintenance of the Equipment (the “Maintenance
Agreement”). Lessee will cause the manufacturer or equivalent supplier to keep
the Equipment in good working order in accordance with the provisions of the
Maintenance Agreement and make all necessary adjustments and repairs to the
Equipment. The manufacturer or equivalent supplier is hereby authorized to
accept the directions of Lessee with respect thereto. Lessee agrees to allow the
manufacturer or equivalent supplier full and free access to the Equipment. All
maintenance and service charges, whether under the Maintenance Agreement or
otherwise, and all expenses, if any, of the manufacturer's or equivalent
supplier’s customer engineers incurred in connection with maintenance and repair
services, shall be promptly paid by Lessee. Lessee warrants that all of the
Equipment shall be in good working order operating according to manufacturer’s
specification and eligible for the manufacturer's standard maintenance
agreement, if reasonably available, upon delivery to and inspection and testing
by the Lessor. If the Equipment is not operating according to manufacturer’s
specification, in good working order and/or certified by the manufacturer as
eligible for the manufacturer's standard maintenance agreement, Lessee agrees to
reimburse Lessor for all costs, losses, expenses and fees associated with such
equipment and the repair or replacement thereof.

 

9.       LOCATION, OWNERSHIP AND USE: The Equipment shall, at all times, be the
sole and exclusive property of Lessor. Lessee shall have no right or property
interest therein, except for the right to use the Equipment in the normal
operation of its business at the Location of Installation, or as otherwise
provided herein. The Equipment is and shall remain personal property even if
installed in or attached to real property. Lessor shall be permitted to display
notice of its ownership on the Equipment by means of a suitable stencil, label
or plaque affixed thereto.

 

Lessee shall keep the Equipment at all times free and clear from all claims,
levies, encumbrances and process. Lessee shall give Lessor immediate notice of
any such attachment or other judicial process affecting any of the Equipment.
Without Lessor’s written permission, Lessee shall not attempt to or actually:
(i) pledge, lend, create a security interest in, sublet, exchange, trade,
assign, swap, use for an allowance or credit or otherwise; (ii) allow another to
use; (iii) part with possession; (iv) dispose of; or (v) remove from the
Location of Installation, any item of Equipment. If any item of Equipment is
exchanged, assigned, traded, swapped, used for an allowance or credit or
otherwise to acquire new or different equipment (the “New Equipment”) without
Lessor’s prior written consent, then all of the New Equipment shall become
Equipment owned by Lessor subject to this Lease Agreement and the applicable
Lease Schedule.

 

Any feature(s) installed on the Equipment at the time of delivery that are not
specified on the Lease Schedule(s) are and shall remain the sole property of the
Lessor.

 

Lessee shall cause the Equipment to be operated in accordance with the
applicable vendor's or manufacturer's manual of instructions by competent and
qualified personnel.

 

10.       FINANCING STATEMENT: Lessor is hereby authorized by Lessee to cause
this Lease Agreement or other instruments, including Uniform Commercial Code
Financing Statements, to be filed or recorded for the purposes of showing
Lessor's interest in the Equipment. Lessee agrees to execute any such
instruments as Lessor may request from time to time.

 

11.       ALTERATIONS AND ATTACHMENTS: Upon prior written notice to Lessor,
Lessee may, at its own expense, make minor alterations in or add attachments to
the Equipment, provided such alterations and attachments shall not interfere
with the normal operation of the Equipment and do not otherwise involve the
pledge, assignment, exchange, trade or substitution of the Equipment or any
component or part thereof. All such alterations and attachments to the Equipment
shall become part of the Equipment leased to Lessee and owned by Lessor. If, in
Lessor’s sole determination, the alteration or attachment reduces the value of
the Equipment or interferes with the normal and satisfactory operation or
maintenance of any of the Equipment, or creates a safety hazard, Lessee shall,
upon notice from Lessor to that effect, promptly remove the alteration or
attachment at Lessee's expense and restore the Equipment to the condition the
Equipment was in just prior to the alteration or attachment.

 

12.       LOSS AND DAMAGE: Lessee shall assume and bear the risk of loss, theft
and damage (including any governmental requisition, condemnation or
confiscation) to the Equipment and all component parts thereof from any and
every cause whatsoever, whether or not covered by insurance. No loss or damage
to the Equipment or any component part thereof shall impair any obligation of
Lessee under this Lease Agreement, which shall continue in full force and effect
except as hereinafter expressly provided. Lessee shall repair or cause to be
repaired all damage to the Equipment. In the event that all or part of the
Equipment shall, as a result of any cause whatsoever, become lost, stolen,
destroyed or otherwise rendered irreparably unusable or damaged (collectively,
the “Loss”) then Lessee shall, within ten (10) days after the Loss, fully inform
Lessor in writing of such a Loss and shall pay to Lessor the following amounts:
(i) the Monthly Lease Charges (and other amounts) due and owing under this Lease
Agreement, plus (ii) one-hundred (100%) percent of the original cost of the
Equipment subject to the Loss if the loss occurs in the first nine months of the
Initial Term, and, thereafter, the original cost of the Equipment amortized by
the subsequent Monthly Lease Charges received by Lessor during the Initial Term
using an amortization rate of eight hundred and ninety (890) basis points over
the interest rate of the three (3) year United States Treasury Note as reported
by the Federal Reserve on the Commencement Date (collectively, the sum of (i)
plus (ii) shall be the “Casualty Loss Value”). Notwithstanding the proceeding,
if Lessee has provided notice to terminate the applicable Lease Schedule prior
to informing Lessor in writing of a Loss and such Loss is not covered by
insurance proceeds pursuant to Section 13 hereof, then Lessee shall pay two (2)
times the Casualty Loss Value on the Equipment subject to such Loss. Upon
receipt by Lessor of the Casualty Loss Value: (i) the applicable Equipment shall
be removed from the Lease Schedule; and (ii) Lessee’s obligation to pay Lease
Charges associated with the applicable Equipment shall cease. Lessor may
request, and Lessee shall complete, an affidavit(s) that swears out the facts
supporting the Loss of any item of Equipment.

 



Page Number 2 of 6

 

 

13.       INSURANCE: Until the Equipment is returned to Lessor or as otherwise
herein provided, whether or not this Lease Agreement has terminated as to the
Equipment, Lessee, at its expense, shall maintain: (i) property and casualty
insurance insuring the Equipment for its Casualty Loss Value naming Lessor or
its assigns as sole loss payee; and (ii) comprehensive public liability and
third-party property insurance naming Lessor and its assigns as additional loss
payees. The insurance shall cover the interest of both the Lessor and Lessee in
the Equipment, or as the case may be, shall protect both the Lessor and Lessee
in respect to all risks arising out of the condition, delivery, installation,
maintenance, use or operation of the Equipment. All such insurance shall provide
for thirty (30) days prior written notice to Lessor of cancellation,
restriction, or reduction of coverage. Lessee hereby irrevocably appoints Lessor
as Lessee's attorney-in-fact to make claim for, receive payment of and execute
and endorse all documents, checks or drafts for loss or damage or return premium
under any insurance policy issued on the Equipment. Prior to installation of the
Equipment, all policies or certificates of insurance shall be delivered to
Lessor by Lessee. Lessee agrees to keep the Equipment insured with an insurance
company which is at least “A” rated by A.M. Best. The proceeds of any loss or
damage insurance shall be payable to Lessor, but Lessor shall remit all such
insurance proceeds to Lessee at such time as Lessee either (i) provides Lessor
satisfactory proof that the damage has been repaired and the Equipment has been
restored to good working order and condition or (ii) pays to Lessor the Casualty
Loss Value. It is understood and agreed that any payments made by Lessee or its
insurance carrier for loss or damage of any kind whatsoever to the Equipment are
not made as accelerated rental payments or adjustments of rental, but are made
solely as indemnity to Lessor for loss or damage of its Equipment.

 

14.       ENFORCEMENT OF WARRANTIES: Upon receipt of a written request from
Lessee, Lessor shall, so long as this Lease Agreement is in force, take all
reasonable action requested by Lessee to enforce the Equipment manufacturer's
warranties, expressed or implied, issued on or applicable to the Equipment,
which are enforceable by Lessor in its own name. Lessor shall obtain for Lessee
all service furnished by manufacturer in connection therewith; provided,
however, that Lessor shall not be required to commence any suit or action or
resort to litigation to enforce any such warranty unless Lessee shall first pay
to Lessor in advance all expenses in connection therewith, including attorney's’
fees.

 

If any such warranty shall be enforceable by Lessee in its own name, Lessee
shall, upon receipt of written request from Lessor, so long as this Lease
Agreement is in force, take all reasonable action requested by Lessor to enforce
any such warranty, which is enforceable by Lessee in its own name; provided,
however, that Lessee shall not be obligated to commence any suit or action or
resort to litigation to enforce any such warranty unless Lessor shall pay all
expenses in connection therewith.

 

15. WARRANTIES, DISCLAIMERS AND INDEMNITY: THE LESSOR DOES NOT MAKE ANY
WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. LESSEE ACKNOWLEDGES THAT IT IS NOT RELYING
ON LESSOR'S SKILL OR JUDGEMENT TO SELECT OR FURNISH GOODS SUITABLE FOR ANY
PARTICULAR PURPOSE AND THAT THERE ARE NO WARRANTIES CONTAINED IN THIS LEASE
AGREEMENT. LESSEE ACKNOWLEDGES AND AGREES THAT LESSOR HAS NOT MADE ANY
STATEMENT, REPRESENTATION OR WARRANTY RELATIVE TO THE ACCOUNTING OR TAX ENTRIES,
TREATMENT, BENEFIT, USE OR CLASSIFICATION OF THE LEASE AGREEMENT OR ASSOCIATED
LEASE SCHEDULES.  LESSEE ACKNOWLEDGES THAT IT AND/OR ITS INDEPENDENT ACCOUNTANTS
ARE SOLELY RESPONSIBLE FOR (i) ANY AND ALL OF LESSEE'S ACCOUNTING AND TAX
ENTRIES ASSOCIATED WITH THE LEASE AGREEMENT AND/OR THE LEASE SCHEDULES AND (ii)
THE ACCOUNTING AND TAX TREATMENT, BENEFITS, USES AND CLASSIFICATION OF THE LEASE
AGREEMENT OR ANY LEASE SCHEDULE. LESSOR SHALL NOT BE LIABLE FOR DAMAGES,
INCLUDING SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE PERFORMANCE OF THE EQUIPMENT OR ITS USE BY LESSEE, AND SHALL
NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT
OF OR IN CONNECTION WITH LESSOR'S FAILURE TO PERFORM ITS OBLIGATION HEREUNDER.
THIS LEASE AGREEMENT IS A “FINANCE LEASE” AS THAT TERM IS DEFINED AND USED IN
ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE. NO RIGHTS OR REMEDIES REFERRED TO IN
ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE WILL BE CONFERRED ON LESSEE.

 

Lessee agrees that Lessor shall not be liable to Lessee for, and Lessee shall
indemnify, defend and hold Lessor harmless with respect to, any claim from a
third party for any liability, claim, loss, damage or expense of any kind or
nature, whether based upon a theory of strict liability or otherwise, caused,
directly or indirectly, by: (i) the inadequacy of any item of Equipment,
including software, for any purpose; (ii) any deficiency or any latent or other
defects in any Equipment, including software, whether or not detectable by
Lessee; (iii) the selection, manufacture, rejection, ownership, lease,
possession, maintenance, operation, use or performance of any item of Equipment,
including software; (iv) any interruption or loss of service, use or performance
of any item of Equipment, including software; (v) patent, trademark or copyright
infringement; or (vi) any loss of business or other special, incidental or
consequential damages whether or not resulting from any of the foregoing.
Lessee’s duty to defend and indemnify Lessor shall survive the expiration,
termination, cancellation or assignment of this Lease Agreement or a Lease
Schedule and shall be binding upon Lessee’s successors and permitted assigns.

 

16.       EVENT OF DEFAULT: The occurrence of any of the following events shall
constitute an Event of Default under this Lease Agreement and/or any Lease
Schedule:

(1)the nonpayment by Lessee of any Lease Charges when due, or the nonpayment by
Lessee of any other sum required hereunder to be paid by Lessee which
non-payment continues for a period of ten (10) days from the date when due;

(2)the failure of Lessee to perform any other term, covenant or condition of
this Lease Agreement, any Lease Schedule or any other document, agreement or
instrument executed pursuant hereto or in connection herewith, which is not
cured within ten (10) days;

(3)Lessee attempts to or does remove, transfer, sell, swap, assign, sublease,
trade, exchange, encumber, receive an allowance or credit for, or part with
possession of, any item of Equipment;

(4)Lessee or any guarantor of this Lease Agreement ceases doing business as a
going concern, is insolvent, makes an assignment for the benefit of creditors,
fails to pay its debts as they become due, offers a settlement to creditors or
calls a meeting of creditors for any such purpose, files a voluntary petition in
bankruptcy, is subject to an involuntary petition in bankruptcy, is adjudicated
bankrupt or insolvent, files or has filed against it a petition seeking any
reorganization, arrangement or composition, under any present or future statute,
law or regulation;

(5)without Lessor's consent, (i) Lessee or any guarantor of this Lease Agreement
sells, conveys, leases, exchanges or transfers all or substantially all of its
assets, (ii) Lessee or any guarantor of this Lease Agreement merges,
consolidates, liquidates, dissolves or combines its assets with any other
entity, or (iii) if Lessee or any guarantor of this Lease Agreement is a
corporation, partnership, limited liability company or other entity, more than
35% of the outstanding equity interests of Lessee or such guarantor are owned
directly or indirectly at any time during the Term of this Lease Agreement by a
person or group of persons other than the person(s) who held all of the
outstanding equity interests on the date of this Lease Agreement;

 



Page Number 3 of 6

 

 

(6)any representations or warranties made at any time by Lessee or any guarantor
in this Lease Agreement or in any agreement, statement, certificate, financial
or credit information provided in connection herewith shall be false or
misleading when made;

(7)Lessee or any guarantor of this Lease Agreement defaults under or otherwise
has accelerated any material obligation, credit agreement, loan agreement,
conditional sales contract, lease, indenture or debenture; or Lessee or any
guarantor of this Lease Agreement defaults under any other agreement now
existing or hereafter made with Lessor, including an Equipment Purchase
Agreement; or

(8)the breach or repudiation by any party thereto of any guaranty, subordination
agreement or other agreement running in favor of Lessor obtained in connection
with this Lease Agreement.

 

17.       REMEDIES: Should any Event of Default occur and be continuing, Lessor
may, in order to protect its interests and reasonably expected profits, with or
without notice or demand upon Lessee, pursue and enforce, alternatively,
successively and/or concurrently, any one or more of the following remedies:

(1)recover from Lessee all accrued and unpaid Lease Charges and other amounts
due and owing on the date of the default;

(2)recover from Lessee from time to time all Lease Charges and other amounts as
and when becoming due hereunder;

(3)accelerate, cause to become immediately due and recover the present value of
all Lease Charges and other amounts due and/or likely to become due hereunder
from the date of the default to the end of the lease term using a discount rate
of six (6%) percent;

(4)cause to become immediately due and payable and recover from Lessee the
Casualty Loss Value of the Equipment;

(5)terminate any or all of the Lessee’s rights, but not its obligations,
associated with the lease of Equipment under this Lease Agreement;

(6)retake (by Lessor, independent contractor, or by requiring Lessee to assemble
and surrender the Equipment in accordance with the provisions of Section 7
hereinabove) possession of the Equipment without terminating the Lease Schedule
or the Lease Agreement free from claims by Lessee which claims are hereby
expressly waived by Lessee;

(7)require Lessee to deliver the Equipment to a location designated by Lessor;

(8)proceed by court action to enforce performance by Lessee of its obligations
associated with any Lease Schedule and/or this Lease Agreement; and/or

(9)pursue any other remedy Lessor may otherwise have, at law, equity or under
any statute, and recover damages and expenses (including attorneys’ fees)
incurred by Lessor by reason of the Event of Default.

 

Upon repossession of the Equipment, Lessor shall have the right to lease, sell
or otherwise dispose of such Equipment in a commercially reasonable manner, with
or without notice, at a public or private sale. Lessor's pursuit and enforcement
of any one or more remedies shall not be deemed an election or waiver by Lessor
of any other remedy. Lessor shall not be obligated to sell or re-lease the
Equipment. Any sale or re-lease may be held at such place or places as are
selected by Lessor, with or without having the Equipment present. Any such sale
or re-lease, may be at wholesale or retail, in bulk or in parcels. Time and
exactitude of each of the terms and conditions of this Lease Agreement are
hereby declared to be of the essence. Lessor may accept past due payments in any
amount without modifying the terms of this Lease Agreement and without waiving
any rights of Lessor hereunder.

 

18.       COSTS AND ATTORNEYS’ FEES: In the event of any default, claim,
proceeding, including a bankruptcy proceeding, arbitration, mediation,
counter-claim, action (whether legal or equitable), appeal or otherwise, whether
initiated by Lessor or Lessee (or a debtor-in-possession or bankruptcy trustee),
which arises out of, under, or is related in any way to this Lease Agreement,
any Lease Schedule, or any other document, agreement or instrument executed
pursuant hereto or in connection herewith, or any governmental examination or
investigation of Lessee, which requires Lessor's participation (individually and
collectively, the “Claim”), Lessee, in addition to all other sums which Lessee
may be called upon to pay under the provisions of this Lease Agreement, shall
pay to Lessor, on demand, all costs, expenses and fees paid or payable in
connection with the Claim, including, but not limited to, attorneys’ fees and
out-of-pocket costs, including travel and related expenses incurred by Lessor or
its attorneys.

 

19.       LESSOR'S PERFORMANCE OPTION: Should Lessee fail to make any payment or
to do any act as provided by this Lease Agreement, then Lessor shall have the
right (but not the obligation), without notice to Lessee of its intention to do
so and without releasing Lessee from any obligation hereunder to make or to do
the same, to make advances to preserve the Equipment or Lessor's title thereto,
and to pay, purchase, contest or compromise any insurance premium, encumbrance,
charge, tax, lien or other sum which in the judgment of Lessor appears to affect
the Equipment, and in exercising any such rights, Lessor may incur any liability
and expend whatever amounts in its absolute discretion it may deem necessary
therefor. All sums so incurred or expended by Lessor shall be due and payable by
Lessee within ten (10) days of notice thereof.

 

20.       QUIET POSSESSION AND INSPECTION: Lessor hereby covenants with Lessee
that Lessee shall quietly possess the Equipment subject to and in accordance
with the provisions hereof so long as Lessee is not in default hereunder;
provided, however, that Lessor or its designated agent may, at any and all
reasonable times during business hours, enter Lessee's premises for the purposes
of inspecting the Equipment and the manner in which it is being used.

 

21.       ASSIGNMENTS: This Lease Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Lessee, however, shall not assign this Lease Agreement or sublet any of the
Equipment without first obtaining the prior written consent of Lessor and its
assigns, if any. Lessee acknowledges that the terms and conditions of this Lease
Agreement have been fixed in anticipation of the possible assignment of Lessor's
rights under this Lease Agreement and in and to the Equipment as collateral
security to a third party ("Assignee" herein) which will rely upon and be
entitled to the benefit of the provisions of this Lease Agreement. Lessee agrees
to provide Lessor or its potential assigns with Lessee's most recent audited and
its most current financial statements. Lessee agrees with Lessor and such
Assignee to recognize in writing any such assignment within fifteen (15) days
after receipt of written notice thereof and to pay thereafter all sums due to
Lessor hereunder directly to such Assignee if directed by Lessor,
notwithstanding any defense, set-off or counterclaim whatsoever (whether arising
from a breach of this Lease Agreement or not) that Lessee may from time to time
have against Lessor. Upon such assignment, the Lessor shall remain obligated to
perform any obligations it may have under this Lease Agreement and the Assignee
shall (unless otherwise expressly agreed to in writing by the Assignee) have no
obligation to perform such obligations. Any such assignment shall be subject to
Lessee's rights to use and possess the Equipment so long as Lessee is not in
default hereunder.

 



Page Number 4 of 6

 

 

22.       SURVIVAL OF OBLIGATIONS: All covenants, agreements, representations,
and warranties contained in this Lease Agreement, any Lease Schedule, or in any
document attached thereto, shall be for the benefit of Lessor and Lessee and
their successors, any assignee or secured party. Further, all covenants,
agreements, representations, and warranties contained in this Lease Agreement,
any Lease Schedule, or in any document attached thereto, shall survive the
execution and delivery of this Lease Agreement and the expiration or other
termination of this Lease Agreement.

 

23.       CORPORATE AUTHORITY: The parties hereto covenant and warrant that the
persons executing this Lease Agreement and each Lease Schedule on their behalf
have been duly authorized to do so, and this Lease Agreement and any Lease
Schedule constitute a valid and binding obligation of the parties hereto. The
Lessee will, if requested by Lessor, provide to Lessor, Certificates of
Authority naming the officers of the Lessee who have the authority to execute
this Lease Agreement and any Lease Schedules attached thereto.

 

24.       LANDLORDS’ AND MORTGAGEES’ WAIVER: If requested, Lessee shall furnish
waivers, in form and substance satisfactory to Lessor, from all landlords and
mortgagees of any premises upon which any Equipment is located.

 

25.       MISCELLANEOUS: This Lease Agreement, the Lease Schedule(s), attached
riders and any documents or instruments issued or executed pursuant hereto will
have been made, executed and delivered in, and shall be governed by the internal
laws (as opposed to conflicts of law provisions) and decisions of, the State of
Minnesota. Lessee and Lessor consent to jurisdiction of any local, state or
federal court located within Minnesota. Venue shall be in Minnesota and Lessee
hereby waives local venue and any objection relating to Minnesota being an
improper venue to conduct any proceeding relating to this Lease Agreement. At
Lessor’s sole election and determination, Lessor may select an alternative
forum, including arbitration or mediation, to adjudicate any dispute arising out
of this Lease Agreement. THE PARTIES HERETO, AFTER CONSULTING (OR HAVING HAD AN
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
LEASE, INCLUDING ANY LITIGATION REGARDING THE ENFORCEMENT OF THIS LEASE OR ANY
RELATED AGREEMENT.

 

This Lease Agreement was jointly drafted by the parties, and the parties hereby
agree that neither should be favored in the construction, interpretation or
application of any provision or any ambiguity. There are no unwritten or oral
agreements between the parties. This Lease Agreement and associated Lease
Schedule(s) constitute the entire understanding and agreement between Lessor and
Lessee with respect to the lease of the Equipment superseding all prior
agreements, understandings, negotiations, discussions, proposals,
representations, promises, commitments and offers between the parties, whether
oral or written. No provision of this Lease Agreement or any Lease Schedule
shall be deemed waived, amended, discharged or modified orally or by custom,
usage or course of conduct unless such waiver, amendment or modification is in
writing and signed by an officer of each of the parties hereto. If any one or
more of the provisions of this Lease Agreement or any Lease Schedule is for any
reason held invalid, illegal or unenforceable, the remaining provisions of this
Lease Agreement and any such Lease Schedule will be unimpaired, and the invalid,
illegal or unenforceable provisions shall be replaced by a mutually acceptable
valid, legal and enforceable provision that is closest to the original intention
of the parties. Lessee agrees that neither the manufacturer, nor the supplier,
nor any of their salespersons, employees or agents are agents of Lessor.

 

Any notice provided for herein shall be in writing and sent by certified or
registered mail to the parties at the addresses stated on page1 of this Lease
Agreement. This Lease Agreement shall not become effective until delivered to
Lessor at its offices at Minnetonka, Minnesota and executed by Lessor. If this
Lease Agreement shall be executed by Lessor prior to being executed by Lessee,
it shall become void at Lessor's option five (5) days after the date of Lessor's
execution hereof, unless Lessor shall have received by such date a copy hereof
executed by a duly authorized representative of Lessee.

 

This Lease Agreement is made subject to the terms and conditions included herein
and Lessee's acceptance is effective only to the extent that such terms and
conditions are consistent with the terms and conditions herein. Any acceptance
which contains terms and conditions which are in addition to or inconsistent
with the terms and conditions herein will be a counter-offer and will not be
binding unless agreed to in writing by Lessor.

 

The terms used in this Lease Agreement, unless otherwise defined, shall have the
meanings ascribed to them in the Lease Schedule(s).

 

26.       REPOSSESSION: LESSEE ACKNOWLEDGES THAT, PURSUANT TO SECTION 17 HEREOF,
LESSOR HAS BEEN GIVEN THE RIGHT TO REPOSSESS THE EQUIPMENT SHOULD LESSEE BECOME
IN DEFAULT OF ITS OBLIGATIONS HEREUNDER. LESSEE HEREBY WAIVES THE RIGHT, IF ANY,
TO REQUIRE LESSOR TO GIVE LESSEE NOTICE AND A JUDICIAL HEARING PRIOR TO
EXERCISING SUCH RIGHT OF REPOSSESSION.

 

27.       NET LEASE: This Lease Agreement is a net lease and Lessee's
obligations to pay all Lease Charges and other amounts payable hereunder shall
be absolute and unconditional and, except as expressly provided herein, shall
not be subject to any: (i) delay, abatement, reduction, defense, counterclaim,
set-off, or recoupment; (ii) discontinuance or termination of any license; (iii)
Equipment failure, defect or deficiency; (iv) damage to or destruction of the
Equipment; or (v) dissatisfaction with the Equipment or otherwise, including any
present or future claim against Lessor or the manufacturer, supplier, reseller
or vendor of the Equipment. To the extent that the Equipment includes intangible
(or intellectual) property, Lessee understands and agrees that: (i) Lessor is
not a party to and does not have any responsibility under any software license
and/or other agreement with respect to any software; and (ii) Lessee will be
responsible to pay all of the Lease Charges and perform all its other
obligations under this Lease Agreement despite any defect, deficiency, failure,
termination, dissatisfaction, damage or destruction of any software or software
license. Except as expressly provided herein, this Lease Agreement shall not
terminate for any reason, including any defect in the Equipment or Lessor's
title thereto or any destruction or loss of use of any item of Equipment.

 

28.       HEADINGS: Section headings herein are used for convenience only and
shall not otherwise affect the provisions of this Lease Agreement.

 



Page Number 5 of 6

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Lease Agreement to be
signed by their respective duly authorized representative.

 





Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
    FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY           By: /s/
Steven C. Morgan   By: /s/ Deborah Andrews           Print     Print   Name:
Steven C. Morgan   Name: Deborah Andrews                     Title: President  
Title: Chief Financial Officer                     Date: June 1, 2006   Date:
May 30, 2006



 



Page Number 6 of 6



